             Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 1 of 25 PageID #: 1




                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF DELAWARE

             FS Algarrobo Limited                      § CIVIL ACTION _________________
             FS Andes Limited                          §
             FS Andino Limited                         § IN ADMIRALTY, Rule 9(h)
             FS Arica Limited                          §
             FS Austral Limited,                       §
                                                       §
                    Plaintiffs,                        §
                                                       §
             vs.                                       §
                                                       §
             Columbia Shipmanagement Ltd.,             §
                                                       §
             Defendant,                                §
                                                       §
             and                                       §
                                                       §
             Bacardi Corporation                       §
             E D and F Man Liquid Products LLC         §
             ExxonMobil Oil Corporation                §
             Freepoint Commodities LLC                 §
             Inchcape Shipping Services, Inc.          §
             Linblad Expeditions, LLC                  §
             Marathon Petroleum Supply LLC             §
             Navig8 Product Tankers LLC                §
             Novum Energy Trading Inc.                 §
             NYK Line (North America) Inc.             §
             Shell Trading Services Company            §
             Wilhelmsen Ship Management (USA) Inc.     §
             Wilhelmsen Ships Service, Inc.            §
             Trafigura Trading LLC                     §
             UPT United Product Tankers (Americas) LLC §
             Valero Marketing and Supply Company       §
                                                       §
             Garnishees.                               §
                       VERIFIED COMPLAINT WITH REQUEST FOR ISSUANCE OF
                     PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT

                  FS Algarrobo Limited, FS Andes Limited, FS Andino Limited, FS Arica Limited and

         FS Austral Limited (collectively “Plaintiffs”) bring this action against Columbia

         Shipmanagement Ltd. (“CSM”) quasi in rem pursuant to Supplemental Rule B for Certain

         Admiralty and Maritime Claims, requesting the issue of writs of maritime attachment and

         garnishment including against Garnishees and states as follows:




26858211.1
              Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 2 of 25 PageID #: 2




                                                  Jurisdiction and Venue

                     1.       This is an action within this Court’s admiralty jurisdiction pursuant to 28

             U.S.C. § 1333 and is an admiralty or maritime claim within Fed. R. Civ. P. 9(h). Plaintiffs

             further bring this action in aid of and to secure a judgment which Plaintiffs will obtain against

             CSM in the The High Court of Justice, Business and Property Courts of England and Wales,

             Commercial Court (the “London Litigation”), pursuant to the venue provisions of contracts at

             issue in those proceedings, and here between Plaintiffs and CSM.

                     2.       Venue is proper in this District because the Garnishees are, within the

             meaning of Supplemental Rule B located, can be found, and/or can be served with process in

             this District.

                     3.       Venue is also proper in this District because CSM’s property is or soon will be

             in this District, namely, accounts payable from Garnishees to CSM.

                     4.       CSM cannot be found in this District within the meaning of Supplemental

             Rule B.

                                                        The Parties

                     5.       Plaintiffs each are corporations organized under the laws of the Republic of

             Liberia and own or owned ocean-going vessels (“Vessels”) managed by CSM:

                     FS Algarrobo Limited                    M/V ALGOROBBO
                     FS Andes Limited                        M/V ANDES
                     FS Andino Limited                       M/V ANDINO
                     FS Arica Limited                        M/V ARICA
                     FS Austral Limited                      M/V AUSTRAL

                     6.       CSM is a Cyprus corporation. CSM, as detailed herein, breached its vessel

             management contracts with Plaintiffs and caused other damages to Plaintiffs.

                     7.       Garnishees each are entities with offices or agents located in this District

             which, on information and belief as detailed below, Plaintiffs reasonably believe holds

             accounts which are the property of and/or owing to CSM.




26858211.1
                                                              2
             Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 3 of 25 PageID #: 3




                                                         Facts

                    8.      CSM was at all material times the appointed ship manager for Plaintiffs’

             Vessels pursuant to five Ship Management Agreements entered into between each of the

             Plaintiffs and CSM on amended SHIPMAN 2009 forms dated 8 February 2019 (the

             “SMAs”). The relevant background to the SMAs is this:

                            a.     The original acquisition of each of the Vessels was subject to a loan

             agreement entered into by Plaintiffs on or around 26 February 2016, and subsequently

             amended and/or restated pursuant to an addendum no. 3 on or around 24 August 2017 (the

             “Loan Agreement”);

                            b.     Pursuant to the Loan Agreement, Norddeutsche Landesbank

             Girozentrale (“NLB”) agreed to finance, in whole or in part, the acquisition of the Vessels in

             exchange for preferred Liberian mortgages over them.

                            c.     On or around 2 March 2020, NLB sold its participation in the Loan

             Agreement as lender to Bank of America Merrill Lynch (“BAML”), although NLB remained

             both a “Facility Agent” and “Security Agent” as defined therein.

                            d.     Prior to the SMAs, and as of 31 December 2018, the Plaintiffs were in

             breach of the terms of the Loan Agreement.In around April/May 2020, BAML held Plaintiffs

             to be in default on the mortgages.

                    9.      Interunity Management (Deutschland) GmbH (“Interunity”) is a company

             having its registered office in Bremen, Germany. Since around 16 May 2020, when the

             SMAs took effect, Interunity has at all material times been acting as agents for and on behalf

             of Plaintiffs. Before that, the appointed agent of the Plaintiffs was Pausco Agencies (UK)

             Limited (“Pausco”).




26858211.1
                                                            3
             Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 4 of 25 PageID #: 4




                      10.        Each of the SMAs are in materially identical form with the following material

             terms:

                      [Part I]

                      “2. Date of commencement of Agreement … Upon takeover of vessel.

                      1.          Technical Management … Yes.

                      2.          Crew Management … No.

                      3.          Commercial Management … No.

                      14. Annual management fee … USD 125,195.00.

                      18. Minimum contract period … 12 months”

                      [Part II]

                      “3. Authority of the Managers

                      3.1 Subject to the terms and conditions herein provided, during the period of this
                      Agreement the Managers shall carry out the Management Services in respect of the
                      Vessel as agents for and on behalf of the Owners [Plaintiffs]. The Managers shall
                      have authority to take such actions as they may from time to time in their absolute
                      discretion consider to be necessary to enable them to perform the Management
                      Services in accordance with sound ship management practice, including but not
                      limited to compliance with all relevant rules and regulations.

                      4. Technical Management

                      The Managers shall provide technical management which includes, but is not limited
                      to, the following services:

                      (a) ensuring that the Vessel complies with the requirements of the law of the Flag
                      State; […]

                      (d) providing competent personnel to supervise the maintenance and general
                      efficiency of the Vessel;

                      (e) arranging and supervising dry dockings, repairs, alterations and the maintenance
                      of the Vessel to the standards agreed with the Owners [Plaintiffs] provided that the
                      Managers shall be entitled to incur the necessary expenditure to ensure that the Vessel
                      will comply with all requirements and recommendations of the classification society,
                      and with the law of the Flag State and of the places where the Vessel is required to
                      trade;

                      (f) arranging the supply of necessary stores, spares and lubricating oil; […]

                      8. Managers’ Obligations



26858211.1
                                                               4
             Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 5 of 25 PageID #: 5




                  (a) The Managers undertake to use their best endeavours to provide the Management
                  Services as agents for and on behalf of the Owners [Plaintiffs] in accordance with
                  sound ship management practice and to protect and promote the interests of the
                  Owners [Plaintiffs] in all matters relating to the provision of services hereunder. […]

                  17. Responsibilities

                  (b) Liability to Owners [Plaintiffs]

                  (i) Without prejudice to Sub-clause 17(a), the Managers shall be under no liability
                  whatsoever to the Owners [Plaintiffs] for any loss, damage, delay or expense of
                  whatsoever nature, whether direct or indirect (including but not limited to loss of
                  profit arising out of or in connection with detention of or delay to the Vessel) and
                  howsoever arising in the course of performance of the Management Services
                  UNLESS same is proved to have resulted solely from the negligence, gross
                  negligence or wilful default of the Managers or their employees or agents, or sub-
                  contractors employed by them in connection with the Vessel, in which case (save
                  where loss, damage, delay or expense has resulted from the Managers’ personal act or
                  omission committed with the intent to cause same or recklessly and with knowledge
                  that such loss, damage, delay or expense would probably result) the Managers’
                  liability for each incident or series of incidents giving rise to a claim or claims shall
                  never exceed a total of ten (10) times the annual management fee payable hereunder.
                  […]

                  20. Compliance with Laws and Regulations

                  (a) The parties will not do or permit anything to be done which might cause any
                  breach or infringement of the laws and regulations of the Flag State, the places where
                  the Vessel trades and of the parties domicile, provided always that the Managers’
                  obligations under this clause will only relate to matters which the Managers are in fact
                  capable of fulfilling and on the understanding that the Managers receive all necessary
                  cooperation, information and funding from the Owners [Plaintiffs].

                  21. Duration of the Agreement

                  (a) This Agreement shall come into effect at the date stated in Box 2 and shall
                  continue until terminated by either party by giving notice to the other; in which event
                  this Agreement shall terminate upon the expiration of the later of the number of
                  months stated in Box 18 or a period of two (2) months from the date on which such
                  notice is received, unless terminated earlier in accordance with Clause 22
                  (Termination). […]

                  22. Termination

                  (a) Owners’ [Plaintiffs’] or Managers’ default

                  If either party fails to meet their obligations under this Agreement, the other party
                  may give notice to the party in default requiring them to remedy it. In the event that
                  the party in default fails to remedy it within a reasonable time to the reasonable
                  satisfaction of the other party, that party shall be entitled to terminate this Agreement
                  with immediate effect by giving notice to the party in default.



26858211.1
                                                          5
             Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 6 of 25 PageID #: 6




                     (f) This Agreement shall terminate forthwith in the event of an order being made or
                     resolution passed for the winding up, dissolution, liquidation or bankruptcy of either
                     party (otherwise than for the purpose of reconstruction or amalgamation) or if a
                     receiver or administrator is appointed, or if it suspends payment, ceases to carry on
                     business or makes any special arrangement or composition with its creditors.

                     (j) The termination of this Agreement shall be without prejudice to all rights accrued
                     due between the parties prior to the date of termination.

                     23. BIMCO Dispute Resolution Clause

                     (a) (ii) Court Option

                     Notwithstanding the Arbitration sub-clause 23(a)(i) above, either party shall have the
                     option of referring any dispute to the High Court of Justice, England (the “Court”).

                     Such option must be declared when a party wishes to commence proceedings (for the
                     claiming party) or within 14 days of receipt of an Arbitration Notice (for the
                     respondent) and, upon such declaration the parties shall procure that the arbitration (if
                     commenced) be discontinued (without an arbitral award being given).

                     Upon the declaration of a Court Option by either Party, both Parties shall immediately
                     and irrevocably appoint competent solicitors in England as process agents for the
                     purpose of service of documents, and advise the other Party in writing of their identity
                     and contact details within 3 working days of their appointment.

                     The Parties waive any objection now or later to any proceedings being brought in the
                     Court and the Parties hereby irrevocably submit to the exclusive jurisdiction of the
                     Court.”

                     11.     Further or alternatively, as ship manager and agent of the Plaintiffs, CSM was

             also a fiduciary required to act at all times in the best interests of the Plaintiffs. Its fiduciary

             obligations to the Plaintiffs included, inter alia, a duty to act in good faith, not to place

             itself in a position where its duties and interests conflicted, and not to act for its own

             benefit, or the benefit of a third party, in relation to the affairs of the Plaintiffs or the

             Vessels.

                                CSM’s Breach of the SMAs and/or Duties as Fiduciary

                     12.     From late April 2020, CSM committed a series of repudiatory and/or

             renunciatory breaches of the SMAs, and/or breaches of its fiduciary duties, by purporting

             continually to treat the contracts as at an end, wrongly informing creditors and the LMA that

             Plaintiffs were insolvent and the SMAs had been terminated by CSM, and in all the

             circumstances failing thereafter to carry out the services required of it thereunder.

26858211.1
                                                                6
             Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 7 of 25 PageID #: 7




                    13.     With respect to the Vessels ANDES and ANDINO, such repudiatory breaches

             continued until around 16 May 2020 when the Plaintiffs accepted CSM’s repudiatory breach

             and brought the contracts for those vessels to an end. With respect to the remaining Vessels,

             the ALGARROBO, ARICA and AUSTRAL, such repudiatory breaches continued until

             around 26 May 2020, when the Plaintiffs accepted CSM’s repudiatory breach and brought the

             contracts for those vessels to an end.

                    14.     By virtue of one or more of these breaches of contractual and/or fiduciary

             duties, the LMA issued notices detaining three of the five Vessels and preventing them from

             performing their respective charterparties. All five Vessels were subsequently arrested.

                    15.     For the avoidance of any doubt, such breaches were acts of willful default

             and/or gross negligence and/or negligence for the purposes of clause 17(b)(i) of the SMAs,

             committed with the intention of, knowledge of and/or recklessly with a view to causing the

             loss and damage suffered.

                              Wrongful Purported Termination of the SMAs by CSM

                    16.     On 28 April 2020 (20:04 hrs), CSM wrote to BAML to assert that the

             Plaintiffs had declared themselves to be insolvent. CSM stated that it accordingly considered

             the SMAs to be “frustrated and/or extraordinarily terminated.” CSM’s assertion was false.

             None of the Plaintiffs had declared themselves to be insolvent. Moreover, CSM as Plaintiffs’

             ship manager and agent knew when writing to BAML that the ALGARROBO and ARICA

             were subject to profitable charters, and that the AUSTRAL was the subject of negotiations

             for entry into a subsequent charter contract.

                    17.     On 29 April 2020, CSM wrote to NLB and notified it that the SMAs had been

             terminated pursuant to clause 22(f):

                    “we inform you as Security Trustee and Agent that pursuant to each Shipmanagement
                    Agreement, Clause 22(f), each of such Agreement [sic] has been terminated forthwith
                    as the Plaintiffs have suspended payments, Plaintiffs’ bank accounts have been
                    blocked and the Plaintiffs have advised that they have ceased to carry on business and
                    will file for insolvency. We have confirmed the Plaintiffs the receipt [sic] of such
                    information and that in accordance with the Clause stated above, the Shipmanagement

26858211.1
                                                             7
             Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 8 of 25 PageID #: 8




                    Agreements have been terminated. In any case, the Agreements are legally frustrated
                    because of the Plaintiffs’ situation in addition to such termination. […]”

                    18.     This purported termination did not bring the SMAs to an end as clause 22(f)

             thereof was not satisfied. No relevant order or resolution for a winding up, dissolution,

             liquidation or bankruptcy of the Plaintiffs had been passed, no receiver or administrator had

             been appointed in respect of the Plaintiffs, and the Plaintiffs had not suspended payment,

             ceased to carry on business or made any special arrangements or composition with its

             creditors. By purporting to terminate the SMAs on this wrongful basis, CSM committed a

             repudiatory and/or renunciatory breach of those contracts.

                    19.     Thereafter, CSM repeatedly and wrongly asserted (including to third parties)

             that the SMAs had been terminated or were at an end, in breach and/or continuing

             repudiatory and/or renunciatory breach of the SMAs and/or in breach of fiduciary duty. For

             example:

                            a.      On 30 April 2020 (14:18), CSM wrote to NLB to assert that the SMAs

             had been terminated.

                            b.      On 30 April 2020 (15:52), CSM wrote 5 separate emails to the LMA in

             respect of each Vessel to say that Plaintiffs “have declared that they are insolvent and that

             they are intending to immediately initiate insolvency proceedings.”In those emails, CSM also

             wrote that “[b]ecause of this, we regret to herewith inform you that the shipmanagement

             agreement for the [vessel] was terminated and we are currently preparing to discontinue the

             management of the vessel immediately.” The LMA acknowledged these emails the same

             day.

                            c.      On 30 April 2020 (16:21), CSM wrote to BAML to assert the SMAs

             had been terminated, but CSM was “open to re-instate the management agreements.”

                            d.      On 30 April 2020 (16:56), CSM wrote again to BAML to assert the

             SMAs had been terminated, citing “abandonment” by Plaintiffs.




26858211.1
                                                            8
             Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 9 of 25 PageID #: 9




                            e.     On 3 May 2020 (20:43), CSM wrote to Pausco to assert the SMAs

             were “accordingly terminated with immediate effect.”

                            f.     On 7 May 2020 (11:07), CSM wrote to NLB in order to indicate its

             willingness to “treat the management agreements on all five vessels as reinstated.”

                            g.     On 7 May 2020 (12:55), CSM wrote to Mr. Christos Mangos of

             Interunity in terms that referred to CSM having terminated the SMAs.

                            h.     On 7 May 2020 (17:00), CSM wrote to Ince & Co Solicitors (acting

             for NLB) and referred to being willing to “re-instate the terminated management

             agreements”.

                            i.     On 15 May 2020 (15:34), CSM wrote to Mr. Mangos of Interunity in

             terms that treated the SMAs as at an end such that CSM had no obligation to comply with

             instructions duly given by the Plaintiffs concerning the Vessels.

                                               Termination of the SMAs

                    20.     As a consequence of the matters referred to at paragraphs 15 to 19 above, on

             16 May 2020 (18:05) the Plaintiffs (via Interunity) accepted CSM’s repudiatory and/or

             renunciatory breaches of contract so as to bring the SMAs with respect to the ANDES and

             ANDINO to an end:

                    CSM have today been giving operational instructions to the Vessels’ crew with regard
                    to the passage of the Vessels and taken other action consistent with being manager.
                    Your position as manager is therefore confused, because you have also refused to
                    perform many elements of the management services. In the circumstances, to the
                    extent it is necessary for them to do so, the [plaintiffs] accept the manager’s words
                    and conduct as a repudiation of the Management Agreement, so terminating it without
                    prejudice to the [plaintiffs’] rights to claim damages.

                    21.     Despite that lawful acceptance of CSM’s repudiatory breach, CSM continued

             after 16 May 2020 to assert wrongfully that it had already terminated the SMAs. Plaintiffs

             accordingly seek a declaration that CSM committed one or more repudiatory breaches of

             contract accepted by Plaintiffs on 16 May 2020, so as to bring the SMAs to an end.




26858211.1
                                                            9
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 10 of 25 PageID #: 10




                     22.      As a further consequence of the matters referred to at paragraphs 15 to 19

             above and/or CSM’s continued assertions after 16 May 2020 that it had already terminated

             the SMAs, Plaintiffs accepted CSM’s repudiatory and/or renunciatory breaches of contract

             with respect to the SMAs for the ALGARROBO, ARICA and AUSTRAL on 26 May 2020,

             and Plaintiffs seek a declaration in the London Litigation accordingly. In this regard,

             Plaintiffs shall rely inter alia on the following correspondence:

                              a.     On 16 May 2020 (21:47), CSM wrote to Interunity (et al) to say “[w]e

             have always said (and maintain) that the technical management agreements were terminated”.

                              b.     On 19 May 2020 (09:59), CSM wrote to the Master of the AUSTRAL

             (et al) to say inter alia that “our involvement as technical manager of your vessel or otherwise

             is at an end”.

                              c.     On 19 May 2020 (16:17), CSM wrote to Interunity to say: “I think we

             have made ourselves very clear from day one. The management contracts were terminated on

             28th April. Please proceed accordingly …”.

                              d.     On 21 May 2020 (15:51), CSM wrote to the Master of the AUSTRAL

             (copying Interunity et al) to say “[w]e have no involvement with this vessel anymore where

             [CSM] has terminated the technical management contract. Interunity have informed us that

             Plaintiffs are no longer solvent …”.

                              e.     On 25 May 2020 (17:42), CSM wrote to Interunity (et al) concerning

             the ARICA, ALGARROBO and AUSTRAL and said, inter alia: “On 28th April 2020 [CSM]

             terminated the management agreements over the above Vessels and in addition over the

             Andes and Andino…”.

                              f.     On 26 May 2020 (19:07), Interunity wrote to CSM (et al) to say that

             CSM’s repudiatory breach of contract was accepted and Plaintiffs were exercising the

             contractual option in clause 23(a) to have the disputes between the parties determined before

             the English High Court.


26858211.1
                                                            10
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 11 of 25 PageID #: 11




                                Further Breaches of the SMAs and/or Fiduciary Duty

                    23.     Further, throughout the period referred to in paragraphs 15 to 19 above, CSM

             also failed in breach of the SMAs and/or in breach of fiduciary duty to comply with orders

             and instructions given to it by the Plaintiffs, and/or gave its own instructions and orders to the

             Vessels that were at odds with the Plaintiffs’ wishes and/or at odds with the best interests of

             the Vessels and/or Plaintiffs.

                    24.     On or around 29 April 2020, CSM wrote to an undisclosed list of creditors of

             the Plaintiffs to say: “[Plaintiffs] consider themselves insolvent and shall immediately file for

             insolvency. [Plaintiffs] requested that we inform Creditors accordingly. Unfortunately,

             Creditors must now consider their own positions and refer their claims to Pausco as

             [Plaintiffs’] agents and seek to recover from [Plaintiffs] … in the insolvency proceedings or

             against the vessels. [CSM] is also a substantial creditor and will also be presenting a claim.

             All information on the vessels’ positions and movements can be obtained from Messrs.

             Pausco with following contact details …” (herein referred to as the “Broadcast”). Each of the

             allegations was false. Plaintiffs did not consider themselves insolvent. Plaintiffs had no

             intention to file for insolvency, immediately or otherwise. Plaintiffs had not requested that

             CSM write to Plaintiffs’ creditors with this false information.

                    25.     By making that Broadcast, whose premise was false, CSM committed a breach

             of clause 8(a) of the SMAs, and/or breached its fiduciary duty to act in Plaintiffs’ best

             interests, as it was manifestly contrary to Plaintiffs’ interests for creditors to wrongly believe

             Plaintiffs were insolvent and to be encouraged to bring claims against Plaintiffs, including

             claims to arrest the Vessels.

                    26.     After the Broadcast, CSM also wrote to the LMA on 30 April 2020 in similar

             terms: see paragraph 15.2 above (the “LMA Email”). The LMA Email amounted to a breach

             of clause 4(a) and/or clause 8(a) of the SMAs, and/or a breach of fiduciary duty, because it

             was manifestly contrary to Plaintiffs’ interests for the LMA to falsely believe that Plaintiffs


26858211.1
                                                             11
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 12 of 25 PageID #: 12




             were insolvent, or that the SMAs had come to an end and the Vessels were without managers,

             and/or because the LMA Email led to the LMA detaining three of Plaintiffs’ Vessels.

                     27.    As a consequence of CSM’s wrongful termination and/or the Broadcast and/or

             the LMA Email and/or because CSM failed to pay the crew of Plaintiffs’ Vessels:

                            a.      On 4 May 2020, the LMA issued a notice of detention for the ARICA.

                            b.      On 26 May 2020, the LMA issued notices of detention for the

             ALGARROBO and AUSTRAL.

                            c.      On 1 June 2020, the United States Coast Guard issued a notice of

             detention for the ARICA.

                     28.    These notices of detention meant that the ALGARROBO, ARICA and

             AUSTRAL could not sail and were prevented from trading. They could neither satisfy orders

             issued under their extant charterparties nor enter into or satisfy new charterparties.

                     29.    With respect to the ALGARROBO in particular:

                            a.      On or around 14 April 2020, the ALGARROBO was fixed for a

             charterparty by Transfrut Express Limited (“Transfrut”) at a rate of US$11,850 per day for a

             period of between 29 and 35 weeks.

                            b.      Pursuant to that charterparty, the ALGARROBO was to be delivered

             into service in Columbia on or around 15 May 2020, ready to commence loading on 16 May

             2020.

                            c.      In breach of clause 8(a) of the SMA for that vessel, and/or in breach of

             fiduciary duty, CSM failed to instruct the ALGARROBO to proceed from Costa Rica to

             Columbia to be delivered into service on or around 15 May 2020. Instead, CSM kept the

             vessel in Costa Rica and the Transfrut charterparty was lost on or around 9 May 2020.

                            d.      The loss of the charterparty caused FS ALGARROBO to incur a loss

             of US$692,677.50 in charter hire. On 4 June 2020, Transfrut also brought a claim against FS

             ALGARROBO seeking compensation for non-compliance with the charterparty in the sum of


26858211.1
                                                            12
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 13 of 25 PageID #: 13




             US$1,500,000. FS ALGARROBO seeks damages and/or an indemnity from CSM with

             respect to any sum found due to Transfrut with respect to that claim.

                            e.      In further breach of clause 8(a) of the SMA, and/or fiduciary duty,

             CSM failed to instruct the ALGARROBO to shift from inner anchorage at Costa Rica to

             outer port limits, so as to protect her against the risk of arrest flowing from either the

             Broadcast and/or the LMA Email and/or the notice of detention referred to at paragraph 23.2

             above, which prevented the Vessel from trading. As a consequence of that failure, and/or as a

             consequence of the Broadcast and/or LMA Email, and/or as a consequence of the breach at

             paragraph 24.3 above, the ALGARROBO was arrested in Costa Rica on 16 May 2020 by

             Gulf Oil Marine. FS ALGARROBO subsequently incurred no less than US$90,098.84 to

             secure the release of the ALGARROBO.

                    30.     With respect to the ARICA in particular:

                            a.      On or around 13 March 2020, the ARICA substituted the

             ALGARROBO as the performing vessel under a charterparty with Network Shipping Ltd

             (Delmonte) (“Delmonte”), originally entered into on or around 7 October 2019 (the

             “Delmonte CP”).

                            b.      As a consequence of the LMA Email and/or notice of detention

             referred to above, the ARICA was placed off-hire under the Delmonte CP from 18:42 hrs on

             5 May 2020 and was unable to earn hire thereunder at a daily rate of US$12,000.

                            c.      In further breach of clause 8(a) of the SMA, and/or fiduciary duty,

             CSM failed to instruct the ARICA to depart from United States territorial waters to protect

             her against the risk of arrest flowing from either the Broadcast and/or the LMA Email and/or

             the notice of detention referred to above.

                            d.      As a consequence of that failure, and/or the Broadcast, LMA Email

             and/or notice of detention referred to above more generally, the ARICA was the subject of

             arrests by a number of parties (including Delmonte, Atlas Gemi Vanalari ve Eipmanlari Tic


26858211.1
                                                             13
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 14 of 25 PageID #: 14




             Ltd Sti, Atlas Uluslararasi Kumanyacilik tic AS, and Deutsche Calpam GmbH) between 19

             and 26 May 2020 while she was off Gloucester, Philadelphia. The ARICA was sold at the

             United States Marshal’s auction.

                            e.      The ARICA has also been and is off-hire, with the charterers

             eventually terminating the charterparty due to the off-hire, and/or unable to trade during her

             arrest and FS ARICA accordingly seeks damages and/or an indemnity in respect of any and

             all loss and damage suffered and which may be suffered in the future as a consequence of the

             LMA’s notice of detention and arrests referred to above.

                    31.     With respect to the AUSTRAL in particular:

                            a.      In breach of clause 8(a) of the SMA, and/or fiduciary duty, CSM: (1)

             failed to instruct the AUSTRAL to depart from Spanish territorial waters to protect her

             against the risk of arrest flowing from either the Broadcast and/or the LMA Email and/or the

             notice of detention referred to at paragraph 23.2 above; and/or (2) ordered the AUSTRAL to

             shift to inner anchorage at Huelva, knowing it would expose her to arrest.

                            b.      As a consequence of that failure, and/or the Broadcast, LMA Email

             and/or notice of detention referred to at paragraph 23.2 above more generally, the AUSTRAL

             was the subject of arrests by a number of parties on around 12 to 19 May 2020 while she was

             off Huelva, Spain. She remains under arrest to date and FS AUSTRAL continues to incur

             operating expenses with respect to the vessel. FS AUSTRAL claims from CSM damages

             and/or an indemnity in respect of any and all costs occasioned to it by the arrests of the

             vessel, including but not limited to operating expenses during the period of arrest.

                            c.      The AUSTRAL has been unable to trade during her arrest and FS

             AUSTRAL accordingly seeks damages and/or reimbursement in respect of any and all loss

             and damage suffered as a consequence of the LMA’s notice of detention referred to above

             and/or the arrests referred above.




26858211.1
                                                            14
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 15 of 25 PageID #: 15




                             d.       Further, in around late April 2020 (and after CSM had wrongly alleged

             Plaintiffs were insolvent) negotiations were underway to hire the AUSTRAL to a charterer at

             a hire rate of US$7,500 per day. The arrests of the AUSTRAL prevented that charterparty

             from being agreed, and Plaintiffs accordingly seek damages at a rate of US$7,500 per day for

             every day of the arrests, or alternatively in such a sum as to reflect the lost income during the

             period of the arrests.

                     32.     With respect to the ANDINO in particular:

                             a.       On 30 April 2020, and while the ANDINO was lying off Rotterdam,

             NLB (in its capacity as Security Agent under the Loan Agreement) wrote to CSM and

             requested that CSM comply with instructions to relocate the ANDINO to Malta. That

             instruction was given with the knowledge and/or approval of, or on behalf of, Plaintiffs, and

             Plaintiffs in any event affirmed that instruction expressly or impliedly on or around 16 or 17

             May 2020.

                             b.       On 30 April 2020, and in breach of clause 8(a) of the SMA and/or in

             breach of fiduciary duty, CSM wrote to BAML and refused to move the ANDINO.

                             c.       On 16 May 2020, and while the ANDINO was on her way to Malta,

             CSM wrote to Interunity to say the crew reported to CSM and CSM would not comply with

             the request to order the ANDINO to Malta, and “we have no choice but to instruct the vessels

             to stop and return to their embarkation ports.”This constituted a further breach of clause 8(a)

             of the SMA and/or breach of fiduciary duty.

                             d.       The same day, Interunity wrote to CSM: “I must again ask that you

             refrain from attempting to interfere with the lawful path of the mv “Andes” and mv “Andino”

             to Malta”.

                             e.       Thereafter, Interunity communicated with the Master of the ANDINO

             directly and the vessel recommenced her voyage to Malta.




26858211.1
                                                            15
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 16 of 25 PageID #: 16




                            f.      CSM’s breach of contract and/or fiduciary duty in interfering with the

             passage of the ANDINO caused Plaintiffs loss: (1) operating expenses were incurred during

             periods of CSM’s interference; and (2) throughout the period between 30 April 2020 and

             around 16/17 May 2020, Plaintiffs were unable to hire the ANDINO due to CSM’s

             interference. Plaintiffs accordingly claim loss of income for the ANDINO during this period

             at a daily rate of around US$7,500 (being the market rate achievable for the similar vessel,

             AUSTRAL, at around the same time) or at such a rate as the Court deems appropriate.

                    33.     With respect to the ANDES in particular:

                            a.      Paragraph 28 above is repeated mutatis mutandis it applies equally to

             the ANDES, which was lying off the coast of Greece before CSM interfered with her passage

             to Malta.

                            b.      After her arrival at Malta, and on or around late May 2020 and/or early

             June 2020, the ANDES was arrested as a consequence of the Broadcast, and/or the LMA

             Email, by one or more creditors who became aware of the same, or otherwise believed that

             Plaintiffs had gone insolvent. During the period of her arrest, the ANDES was unable to trade

             and FS ANDES claims damages reflecting that loss of trade. FS ANDES also claims

             damages to reflect the operating expenses it incurred during the period of arrest.

                                    Breach of Technical Management Obligations

                    34.     Since the termination of the SMAs:

                            a.      The AUSTRAL underwent a condition survey by SUL Marine

             Consultants & Technical Services (“SUL”) on 11 June 2020. SUL produced a Condition

             Survey Report on 26 June 2020 (the “AUSTRAL Report”);

                            b.      The ANDINO underwent a condition survey by O.F. Gollcher & Sons

             Ltd (“OFG”) on 1 July 2020. OFG produced a Condition Survey Report on 6 July 2020 (the

             “ANDINO Report”); and




26858211.1
                                                           16
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 17 of 25 PageID #: 17




                            c.      The ANDES underwent a condition survey by OFG on 1 July 2020.

             OFG produced a Condition Survey Report on 11 July 2020 (the “ANDES Report”).

                    35.     The AUSTRAL Report, ANDINO Report and ANDES Report (collectively,

             the “Reports”) reveal that, while CSM was the technical manager of those vessels, CSM

             failed to satisfy its technical management obligations in breach of clauses 4 and/or 8 and/or

             20(a) of the SMAs for the relevant vessels, and/or in breach of fiduciary duty.

                    36.     With respect to the AUSTRAL, the AUSTRAL Report reveals that CSM

             negligently and/or willfully failed to ensure the vessel complied with the requirements of the

             law of the Flag State (clause 4(a)) and/or failed to provide competent personnel to supervise

             the maintenance and general efficiency of the vessel (clause 4(d)) and/or failed to maintain

             and/or repair the vessel (clause 4(e)) and/or failed to supply necessary stores or spares (clause

             4(f)). In particular and without prejudice to the factual and/or expert evidence that Plaintiffs

             shall rely on in due course:

                    37.     Contrary to the requirements of Class:

                            a.      The auxiliary engine no. 4 had been out of service since at least 2019;

                            b.      The ventilation vent head louvres for the vessel’s cargo holds were not

             fit for service and required replacement;

                            c.      The C/H no. 6 starboard fan electric motor was damaged and required

             replacement;

                            d.      The forward wire of crane no. 3, which was changed in February 2020,

             required servicing in order to adjust the hoisting wire limit switch;

                            e.      The oil cooler of cargo crane no. 2 lacked requisite connecting hoses

             and valves and its hoisting gear oil temperature sensor was out of order;

                            f.      Cracks were discovered on the starboard and port sides of the passage

             way void space;

                            g.      The proximity switches for steering pump no. 1 required replacement;


26858211.1
                                                            17
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 18 of 25 PageID #: 18




                             h.     The E/R vent fan no. 3 was found damaged;

                             i.     The ballast pump outlet pipe suffered from a leak and required repair;

             CSM conducted temporary repairs installing a Cement Box in contravention of Class Rules.

             This is a dangerous practice, a defect of which could cause damages only repairable in dry

             dock, requiring divers to plug the pipe and carry out the permanent repairs while afloat.

                             j.     The Main Engine’s Variable Injection Timing function was found to be

             out of order;

                             k.     Several tubes of the boiler were found to be leaking;

                             l.     The safety valve for air bottle no. 2 required repair;

                             m.     The Auxiliary Engine’s LO purifier no. 1 heater was clogged and

             required repair;

                             n.     The working air compressor press switch was found to be broken;

                             o.     Certain pipes on board had been temporarily repaired with the use of

             clamps and required permanent repairs;

                             p.     Auxiliary Engine no. 4 was found to be out of order;

                             q.     Auxiliary Engine no. 3 inlet CW valve for the intercooler was found to

             leak when the vessel’s engine was stopped;

                             r.     The ESB circuit breaker micro logic unit was found to be broken and

             disconnected; and

                             s.     The MTU power pack was out of order.

                    38.      Contrary to statutory flag requirements:

                             a.     The bridge alarm system panel was found to be defective and alarmed

             periodically;

                             b.     The wind indicator displays were found damaged;

                             c.     The line thrower rocket had been allowed to expire in April 2020;




26858211.1
                                                            18
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 19 of 25 PageID #: 19




                            d.        The medical oxygen resuscitator and cylinder had not had its annual

             service; and

                            e.        The BA Compressor (LW 100E) had not been serviced by 17

             September 2019, as required.

                    39.     As a consequence of poor maintenance:

                            a.        The port and starboard aft and forward draft marks were found to be in

             a very poor condition;

                            b.        Certain of the manual valves on the ballast lines could not be operated

             due to blockages;

                            c.        The booster units and viscometer for the Main Engine and Auxiliary

             Engine were found to be out of order;

                            d.        The vessel’s Main Engine and Auxiliary Engine required an overhaul;

                            e.        The vessel’s FO pumps required replacement; and

                            f.        A special tool for the charging of the ME alpha lubricator

             accumulators was found to be broken.

                    40.     The total cost of replacing and/or repairing these items and defects with the

             AUSTRAL is presently estimated to be around US$800,729.50.

                    41.     FS AUSTRAL accordingly claims damages and/or an indemnity with respect

             to the cost of replacing and/or repairing the above items and defects, and any further defects

             that are found during the course of repair and/or replacement work to have been caused by a

             breach of CSM’s duties as technical manager.

                    42.     With respect to the ANDINO, the ANDINO Report reveals that CSM

             negligently and/or willfully failed to ensure the vessel complied with the requirements of the

             law of the Flag State (clause 4(a)) and/or failed to provide competent personnel to supervise

             the maintenance and general efficiency of the vessel (clause 4(d)) and/or failed to maintain

             and/or repair the vessel (clause 4(e)) and/or failed to supply necessary stores or spares (clause


26858211.1
                                                             19
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 20 of 25 PageID #: 20




             4(f)). In particular and without prejudice to the factual and/or expert evidence that Plaintiffs

             shall rely on in due course:

                      43.     Contrary to SOLAS requirements:

                              a.     The back-up batteries for the localised water mist system and the Fire

             Control System were low and required urgent replacements;

                              b.     The priming units for the main fire pumps were not functioning;

                              c.     The priming unit for the emergency fire pump was not functioning;

                              d.     The hydraulic oil tank for the vessel’s lifeboat was found to be

             damaged;

                              e.     The delivery non-return valve for the emergency air compressor was

             found to be missing; and

                              f.     The diaphragm pump for the hazardous cargo hold drainage pump was

             found to be unserviceable.

                      44.     Contrary to MLC requirements:

                              a.     The compressor for the galley air conditioning unit was found to be

             unserviceable;

                              b.     Couplings were required for the provision room compressors;

                              c.     A new sensor was required for the fresh water steriliser monitoring

             unit, which was in a permanent alarm condition;

                              d.     The dishwasher on board was not serviceable; and

                              e.     The working gear washing machine was unserviceable.

                      45.     Contrary to the requirements of Class:

                              a.     Cracks were found in the common bed plate of auxiliary engines 1, 2

             and 4;

                              b.     A crack was found in the entablature of auxiliary engine 3, in way of

             units 2 and 3;


26858211.1
                                                            20
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 21 of 25 PageID #: 21




                            c.       After the renewal of the camshaft of auxiliary engine no. 2 in October

             2019, the cylinder heads were taken ashore for reconditioning but had not been returned to

             the vessel, such that it was not operational;

                            d.       The auxiliary engine oil coolers were found to be leaking, causing

             contamination of the low temperature water system;

                            e.       The main engine piston units no. 2 and 3 were found to require an

             urgent overhaul, due to respective running hours since the last overhaul of 51,710 and 49,791

             hours respectively, and new piston crowns were required for those overhauls which were

             unavailable on board;

                            f.       The main engine shaft seal was found to be leaking when the engine

             was running, leading to a daily oil loss of about 50 litres;

                            g.       The pumps of the main engine top bracing units were found to be

             defective, in that one pump seized and another failed to build up sufficient pressure;

                            h.       n oil sight glass was broken on the main engine turning gear;

                            i.       The viscometers and flow-meters for the main engine and auxiliary

             engines were found to not function;

                            j.       The LO purifier for auxiliary engine no. 2 was defective, in that the

             feed pump housing was damaged and the purifier was out of service;

                            k.       Extensive leaks were found in the drain lines and coolers of the main

             starting air compressors;

                            l.       The working air compressor was out of service and a new liner was

             required;

                            m.       As to the oil fired boiler, the oil content meter was damaged, the

             burner FO flow meter was damaged, the condenser tubes were blanked and leaking, and

             suitably dimensioned steel bottle brushes were required for the cleaning of new tubes;




26858211.1
                                                             21
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 22 of 25 PageID #: 22




                               n.    As to sea water cooling pump no. 2, suspected bearing damage was

             discovered, and the pump was out of service;

                               o.    Leaks were found from the steering gear flanges, connections and

             motors;

                               p.    As to the main engine LO cooler, an external oil leak was discovered;

                               q.    The purifier room exhaust fan was found to be unserviceable;

                               r.    The manual control lever of the forward starboard mooring winch was

             seized and could not be operated manually;

                               s.    The power cable reel for the monorail was found to be defective;

                               t.    An electrical fault was discovered with respect to the deck lighting,

             navigation lights and signal lamps;

                               u.    Several grids for the air ventilation trunkings in the hold were found to

             be missing;

                               v.    One five-plug reefer socket box was marked “out of order”;

                               w.    The hold fan assemblies were out of order;

                               x.    The main cables feeding the reefer sockets in the cargo holds through

             the starboard side (longitudinal passage) were deteriorated and required renewal;

                               y.    The striker plate welded to the sounding pipe on the dirty water (bilge)

             tank had collapsed and the sounding lead was directly striking the shell plating, causing

             accelerated deterioration of the shell plate;

                               z.    The sounding arrangement for the sludge tank was defective;

                               aa.   Six pieces of the galley range switches were damaged; and

                               bb.   Two pieces of the galley range hot plates were found to suffer from

             low insulation.

                               cc.   As a consequence of poor maintenance and/or a failure to supply

             necessary stores or spares:


26858211.1
                                                             22
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 23 of 25 PageID #: 23




                              dd.    Rust was evident on the cross-deck platforms;

                              ee.    Two main engine cylinder units required replacement;

                              ff.    Crew maintenance could not be performed to the main deck and

             fore/aft mooring stations, due to a lack of paint and materials;

                              gg.    Several level indicators were not functioning and sixteen sensors (one

             for each fuel tank) were found to not work; and

                              hh.    Auxiliary engines no. 3 and 4 required an overhaul.

                              ii.    The total cost of replacing and/or repairing these items and defects

             with the ANDINO is presently estimated to be around US$1,344,511.13.

                        46.   FS ANDINO accordingly claims damages and/or an indemnity with respect to

             the cost of replacing and/or repairing the above items and defects, and any further defects that

             are found during the course of repair and/or replacement work to have been caused by a

             breach of CSM’s duties as technical manager.

                        47.   With respect to the ANDES, the ANDES Report reveals that CSM negligently

             and/or willfully failed to ensure the vessel complied with the requirements of the law of the

             Flag State (clause 4(a)) and/or failed to maintain and/or repair the vessel (clause 4(e)) and/or

             failed to supply necessary stores or spares (clause 4(f)). In particular and without prejudice to

             the factual and/or expert evidence that Plaintiffs shall rely on in due course:

                        48.   Contrary to the requirements of Class:

                              a.     Cracks were detected in the boiler bottom tube plate and required

             repairs; and

                              b.     Fans in holds 1, 2 and 6 were found to be non-operational and required

             repairs.

                              c.     As a consequence of poor maintenance and/or a failure to supply

             necessary stores or spares, 150 pieces of flexible hoses need to be renewed in order to be

             made operational.


26858211.1
                                                            23
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 24 of 25 PageID #: 24




                    49.     The total cost of replacing and/or repairing these items and defects with the

             ANDES is presently estimated to be around US$214,023.75. FS ANDES accordingly claims

             damages and/or an indemnity with respect to the cost of replacing and/or repairing the above

             items and defects, and any further defects found during the course of repair and/or

             replacement work to have been caused by a breach of CSM’s duties as technical manager.

                                             Count I – Breach of Contract

                    50.     Plaintiffs repeat the foregoing paragraphs.

                    51.     CSM has breached its maritime contracts with Plaintiffs and caused Plaintiffs

             damages as demanded below.

                                                    Prayer for Relief

                    WHEREFORE, Plaintiffs pray:

                    A.      That in response to Count I, process of maritime attachment be issued to

             garnish and attach property of CSM in the amount of at least $11,054,924.50 as detailed

             above and in Appendix 1 hereto, plus a further amount for accrued and accruing interest,

             costs and attorneys’ fees of at least $500,000 in security of Plaintiffs’ claims asserted in the

             London Litigation, upon that total amount of $11,554,924.50 amount being garnished and

             attached, this action to be stayed and the amount to await final award in arbitration and

             judgment entered on such award by this Court;

                    B.      That in response to Count II, since CSM cannot be found within this District

             pursuant to Supplemental Rule B, this Court issue an Order directing the Clerk to issue

             Process of Maritime Attachment and Garnishment pursuant to Rule B attaching all of CSM’s

             tangible or intangible property or any other funds held by any garnishee, up to the amount of

             at least the amount demanded herein to secure Plaintiffs’ claims, and that all persons claiming

             any interest in the same be cited to appear and, pursuant to Supplemental Rule B, answer the

             matters alleged in the Verified Complaint;




26858211.1
                                                             24
         Case 1:20-cv-01040-UNA Document 1 Filed 08/04/20 Page 25 of 25 PageID #: 25




                    C.      That as provided in Supplemental Rule B, that such person over 18 years of

             age be appointed as moved for herein pursuant to Supplemental Rule B and Fed. R. Civ. P.

             4(c) to serve process of Maritime Attachment and Garnishment in this action;

                    D.      That this Court award Plaintiffs such other and further relief that this Court

             deems just and proper.

                                                             YOUNG CONAWAY STARGATT
                                                             & TAYLOR LLP

              OF COUNSEL                                     /s/ Timothy Jay Houseal
                                                             Timothy Jay Houseal (Del. Bar ID No. 2880)
              J. Stephen Simms                               Rodney Square
              Simms Showers LLP                              1000 North King Street
              201 International Circle, Ste. 250             Wilmington, DE 19801
              Baltimore, Maryland 21030                      (302) 571-6682
              Telephone:     (410) 783-5795                  thouseal@ycst.com
              Facsimile:     (410) 510-1789
              jssimms@simmsshowers.com                       Attorneys for FS Algarrobo Limited, FS
                                                             Andes Limited, FS Andino Limited, FS Arica
                                                             Limited, FS Austral Limited
              Dated: August 4, 2020




26858211.1
                                                           25
